                        Case 6:20-cr-06039-CJS Document 26 Filed 10/30/20 Page 1 of 7

AO 245B      (Rev. 10/19) Judgment in a Criminal Case                                                                              JLR/jac (6375063)
             Sheet 1




                                        United States District Court
                                                        Western District Of New York

             UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                                 V.



                       Charles Regalbuto                                       Case Number:              6:20CR06039-001

                                                                               USM Number:               87529-054

                                                                                  Lawrence L. Kasperek
                                                                                  Defendant's Attorney
THE DEFENDANT:

H pleaded guilty to count(s)                                                      1 of the Information

• pleaded nolo contendere tocount(s)
   which was accepted by the court.
• was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
Title & Section                  Nature of Offense                                                           Offense Ended          Count
18U.S.C. §2261A(2)(B)            Cyberstalking                                                               October 2017              1
18 U.S.C. §2261(b)(5)




       The defendant is sentenced as provided in pages 2 through              7          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has been found not guilty on count(s)
S Criminal Complaint 19-MJ-00655                        H is    Dare dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant mustnotify the courtand United States attorney of material changes in economic circumstances.

                                                                       October 27. 2020
                                                                       Date of Imposition of Judgment




                                                                          lature ofJudge
                                                                       Signature of Judge        \J                  /


                                                                       Honorable Charles J. Siragusa, U.S. District Judge
                                                                       Name and Title of Judge


                                                                         October 30, 2020
                                                                       Date
                             Case 6:20-cr-06039-CJS Document 26 Filed 10/30/20 Page 2 of 7

AO 245B        (Rev. 10/19) Judgment in Criminal Case                                                                                  JLR/jac (6375063)
               Sheet 2 — Imprisonment

                                                                                                              Judgment — Page      of

DEFENDANT:                         Charles Regalbuto
CASE NUMBER:                       6:20CR06039-001




                                                                     IMPRISONMENT

           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisonedfor a total term of:
                                                                               37 months


                                                              The cost of incarceration fee is waived.



     |x|   The court makes the following recommendations to the Bureau of Prisons:
           The defendant shall serve his sentence at a suitable Bureau of Prisons facility as close to the Southern District of New York, as
           possible.



     13    The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:

           •      at                                    •     a.m.     •    p.m.       on
           •      as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           •      before 2 p.m. on                                                 .
           •      as notified by the United States Marshal.

           •      as notified by the Probation or Pretrial Services Office.


                                                                           RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                                to


at                                                          , with a certified copy of this judgment.


                                                                                                           UNITED STATES MARSHAL




                                                                                   By
                                                                                                        DEPUTY UNITED STATES MARSHAL
                         Case 6:20-cr-06039-CJS Document 26 Filed 10/30/20 Page 3 of 7

AO 245B     (Rev. 10/19) Judgmentin a Criminal Case                                                                            JLR/jac (6375063)
            Sheet 3 — Supervised Release
                                                                                                         Judgment—Page   3    of
DEFENDANT:                   Charles Regalbuto
CASE NUMBER:                 6:20CR06039-001

                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:                       3 years

                                                      MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            Q The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse, (check ifapplicable)
4.    lEI    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution, (check ifapplicable)
 5.   lEI    You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
 6.   •      You must comply with therequirements of the Sex Offender Registration and Notification Act(34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureauof Prisons, or any state sex offenderregistration agency in whichyou reside, work,
             are a student, or were convicted of a qualifying offense, (check ifapplicable)
 7.   lEI    You must participate in an approved program for domestic violence, (check ifapplicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                          Case 6:20-cr-06039-CJS Document 26 Filed 10/30/20 Page 4 of 7
AO 245B     (Rev. 10/19) Judgment in a Criminal Case                                                                               JLR/jac (6375063)
            Sheet 3A — Supervised Release
                                                                                                        Judgment—Page             of

DEFENDANT:                   Charles Regal buto
CASE NUMBER:                 6:20CR06039-001

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.


  1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.

  2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed
  3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
  4.   You must answer truthfully the questions asked by your probation officer.
  5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
  6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
       from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
       you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
       not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
       or expected change.
  8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
  9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
 12.   If the court determines in consultation with your probation officer that, based on your criminal record, personal history and
       characteristics, and the nature and circumstances of your offense, you pose a risk of committing further crimes against another person
       (including an organization), the probation officer may require you to notify the person about the risk and you must comply with that
       instruction. The probation officer may contact the person and confirm that you have notified the person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
Upon a fmding of a violation of probation or supervised release, I understand that this court may (1) revoke supervision, (2) extend the terms
of supervision, and/or (3) modify the conditions of probation or supervised release. A U.S. probation officer has instructed me on the
conditions specified by the court and has provided me with a written copy of this judgment containing these conditions. For further
information regarding these conditions, see Overview ofProbation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date


U.S. Probation Officer's Signature                                                                      Date
                       Case 6:20-cr-06039-CJS Document 26 Filed 10/30/20 Page 5 of 7

AO 245B    (Rev. 10/19) Judgment in a Criminal Case                                                              JLR/jac (6375063)
           Sheet 3B — Supervised Release
                                                                                         Judgment—Page       5   of

DEFENDANT:                 Charles Regalbuto
CASE NUMBER:               6:20CR06039-001


                                         SPECIAL CONDITIONS OF SUPERVISION
The defendant shall participate in a program for substance abuse, including substance abuse testing such as urinalysis and
other testing, and shall undergo a drug/alcohol evaluation and treatment if substance abuse is indicated by the testing. The
probation officer will supervise the details of any testing and treatment, including the selection of a treatment provider and
schedule. If in-patient treatment is recommended, however, it must be approved by the Court unless the defendant consents.
The defendant is not to leave treatment until completion or as ordered by the court. While in treatment and after discharge
from treatment, the defendant is to abstain from the use of alcohol. The defendant is required to contribute to the cost of
services rendered.


The defendant shall not use or possess any computer, data storage device, or any internet capable device unless the defendant
participates in the Computer and Internet Monitoring Program (CIMP), or unless authorized by the Court or the U.S.
Probation Office. The defendant must provide the U.S. Probation Office advance notification of any computer(s), automated
service(s), or connected device(s) that will be used during the term of supervision. The U.S. Probation Office is authorized
to install any application as necessary to surveil all activity on computer(s) or connected device(s) owned or operated by the
defendant. The defendant will be required to pay the cost of monitoring services. The U.S. Probation Office shall be
notified via electronic transmission of impermissible/suspicious activity or communications occurring on such computer or
connected device, consistent with the computer monitoring policy in effect by the probation office. As triggered by
impermissible/suspicious activity, the defendant shall consent to and cooperate with unannounced examinations of any
computer equipment owned or used by the defendant. This examination shall include but is not limited to retrieval and
copying of all data from the computer(s), connected device(s), storage media, and any internal or external peripherals, and
may involve removal of such equipment for the purpose of conducting a more thorough inspection. Any such monitoring or
examinations shall be designed to avoid, as much as possible, reading any privileged information or any private material that
is not illegal or reasonably likely to lead to illegal material or evidence related to illegal activity.

The defendant is to participate in a mental health treatment program, including a mental health evaluation and any treatment
recommended. The probation officer will supervise the details of any testing and treatment, including the selection of a
provider and schedule. If in-patient treatment is recommended, however, it must be approved by the Court unless the
defendant consents. The defendant is not to leave such treatment until completion or as ordered by the Court. While in
treatment or taking psychotropic medication, the defendant shall abstain from the use of alcohol. The defendant is required
to contribute to the cost of services rendered.

The defendant shall submit to a search of his person, property, vehicle, place of residence or any other property under his
control, based upon reasonable suspicion, and permit confiscation of any evidenceor contraband discovered.

The defendant shall comply with and notify the probation officer of all Orders of Protection.

The defendant shall not have any contact, directly or indirectly, with Victim 1, her family members, or her employer.
                           Case 6:20-cr-06039-CJS Document 26 Filed 10/30/20 Page 6 of 7

AO 245B      (Rev. 10/19) Judgment in a Criminal Case                                                                                             JLR/jac (6375063)
             Sheet 4 — Criminal Monetary Penalties
                                                                                                                   Judgment—Page        6     of           7
DEFENDANT:                           Charles Regalbuto
CASE NUMBER:                         6:20CR06039-001


                                                CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment             AVAA Assessment*                        JVTA Assessment**           Fine             Restitution
    TOTALS           $100                  $0                                     $0                              $0          $ 3,500


•     The determination of restitution is deferred until                         . An Amended Judgment in a Criminal Case(A0245C) will be entered
      after such determination.


El    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

Name of Payee                                     Total Loss**                              Restitution Ordered                    Priority or Percentage
Victim 1                                                 $3,500                                        $3,500                               100%




TOTALS                               $                     3,500                        $                3,500

•     Restitution amount ordered pursuant to pleaagreement $
•     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject to
      penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
|xl   The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      |x| the interest requirement is waived for the              •       fine   [x|    restitution.
      •    the interest requirement for the          •      fme       •     restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                              Case 6:20-cr-06039-CJS Document 26 Filed 10/30/20 Page 7 of 7

AO 245B         (Rev. 10/19) Judgment in a Criminal Case                                                                               JLR/jac (6375063)
                Sheet 5 — Schedule of Payments

                                                                                                          Judgment — Page      7      of         7
DEFENDANT:                       Charles Regalbuto
CASE NUMBER:                     6:20CR06039-001

                                                           SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A     •     Lump sum payment of $                               due immediately, balance due
            •       not later than                                  , or
            •       in accordance           •    C,    •   D,   •     E, or   •   F below; or

B     [x|   Payment to begin immediately(may be combined with                 DC,        •      D, or     [g F below); or
C     •     Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $                      over a periodof
                        (e.g., months oryears), to commence                        (e.g., 30or60days) afterthe dateof thisjudgment; or
D     •     Paymentin equal                    (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                       (e.g., months oryears), to commence                        (e.g., 30 or 60days) after release from imprisonment to a
            term of supervision; or
E     •     Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     13 Special instructions regarding the payment of criminal monetary penalties:
            The defendant shall pay a special assessment of $100, which shall be due immediately. If incarcerated, payment shall begin under
            the Bureau of Prisons Inmate Financial Responsibility Program. Payments shall be made to the Clerk, U.S. District Court
            (WD/NY), 2 Niagara Square, Buffalo, New York 14202.

            Upon receipt of documentation of the victim's losses, the Attorney for the defendant, Lawarence L. Kasperek, shall make the
            restitution payment in full to the Clerk, U.S. District Court (WD/NY), 2 Niagara Square, Buffalo, New York 14202, from his law
            office trust account.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

•    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                 Joint and Several                 Corresponding Payee,
     (including defendant number)                           Total Amount                     Amount                          if appropriate.




•    The defendant shall pay the cost of prosecution.
•    The defendant shall pay the following court cost(s):
•    The defendant shall forfeit the defendant's interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
